                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

VINCENT CASARES, #1850085                      §

VS.                                            §                 CIVIL ACTION NO. 6:17cv701

DR. LINTHICUM, ET AL.                          §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Vincent Casares, an inmate currently confined at the Wayne Scott Unit within

the Texas Department of Criminal Justice, (TDCJ), is proceeding pro se and in forma pauperis in

the above styled and numbered civil rights lawsuit. The complaint was referred to the United

States Magistrate Judge, the Honorable Judge K. Nicole Mitchell, for findings of fact,

conclusions of law, and recommendations for the disposition of the case.

       On July 30, 2019, Judge Mitchell issued a Report, (Dkt. #84), recommending that

Defendants’ amended motion for summary judgment for the failure to exhaust administrative

remedies, (Dkt. #49), be granted, in part, and denied, in part. Specifically, Judge Mitchell found

that Plaintiff properly exhausted his excessive force claim, but not his claims concerning forty

days of detention without medical assistance. She further recommended that Plaintiff’s claim of

excessive force should proceed. A copy of this Report was sent to both parties return receipt

requested. However, to date, no objections to the Report have been filed.

       Because no objections to Judge Mitchell’s Report have been filed, both parties are barred

from de novo review by the District Judge of those findings, conclusions, and recommendations

and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

                                                1
United Services Auto. Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #84), is

ADOPTED as the opinion of the court. Further, it is

       ORDERED that Defendants’ amended motion for summary judgment, (Dkt. #49), is

GRANTED, in part, and DENIED, in part. Plaintiff’s claims concerning detention for forty days

are DISMISSED, without prejudice, for failure to exhaust. However, Plaintiff’s excessive force

claim will proceed before the court.
             .   SIGNED this the 27th day of September, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE




                                                2
